Citation Nr: 0303075	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right eye 
pinguecula and pterygium.

2.  Entitlement to service connection for left eye pterygium.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from February 1, 1974 to 
January 31, 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
denying service connection for bilateral pinguecula and 
pterygium.  During the course of appellate processing of this 
matter, the RO granted service connection for left eye 
pinguecula, by a rating decision dated in October 2002.

The Board notes that in his formal appeal dated in June 2002, 
the veteran requested a hearing before the Board at a local 
VA office.  The veteran withdrew this request-as well as the 
request for a local hearing before the RO-by letter dated in 
January 2003. 


FINDINGS OF FACT

1.  There is no present diagnosis of pterygium or pinguecula 
of the right eye.

2.  There is no present diagnosis of pterygium of the left 
eye.

 
CONCLUSIONS OF LAW

1.  The veteran does not have pterygium or pinguecula of the 
right eye that was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  The veteran does not have pterygium of the left eye that 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. 
§3.303(a)(2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§1101, 
1112, 1113; 38 C.F.R. §§3.307, 3.309 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§3.303(b)(2002).   

The evidence of record consists of the following:  service 
medical records, a private healthcare provider's statement 
(received in April 2001), a VA treatment record (dated in 
November 2000), and a VA examination report (dated in July 
2002).  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The Board will summarize the relevant evidence where 
appropriate. 

Having carefully considered this evidence, the Board finds 
that service connection is not warranted because there is no 
evidence that the veteran presently has pterygium in either 
eye, or pinguecula in the right eye.  Although the veteran 
has been diagnosed with left eye pinguecula, this has already 
been service connected.  While the veteran complains of 
experiencing difficulty dealing with sunlight, diplopia or 
blurred vision, migraine headaches and very sensitive eyes in 
fluorescent lighting, the most recent VA examination report 
does not reflect a diagnosis of pterygium or diplopia in 
either eye.  It further, does not relate a diagnosis of 
pinguecula in the right eye.  The Board is aware that a 
private examiner stated that he treated the veteran in 1978 
and diagnosed early pterygium formation and pinguecula.  
Regardless, the examination conducted in 2002 revealed no 
such disorders, except pinguecula in the left eye.  
Accordingly, in the absence of evidence substantiating the 
presence of such disability, service connection for pterygium 
of the eyes, or pinguecula of the right eye, is not in order.  
See Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The claim 
is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate his service connection claim by letter dated 
in June 2001.  Therein, the RO advised that evidence of a 
current disability must be shown to establish entitlement to 
service connection.  Lastly, VA must notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the June 
2001 letter noted above.  Although the veteran was not 
presented with a copy of the new statutory and regulatory 
provisions, the veteran was notified of the new obligations 
under VCAA and its implementing regulations by virtue of the 
June 2001 letter.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The June 2001 letter asked the 
veteran to identify any healthcare providers who treated his 
eye problems.  In accordance with his indication that he was 
treated at the Aberdeen VA Clinic, all treatment records were 
requested therefrom.  The response to this request was 
associated with the claims file.  In addition, the veteran 
was provided a VA examination in July 2002.  The Board is 
aware that the VA examiner did not opine as to the existence 
of nexus.  However, given the absence of a finding that there 
was pterygium of either eye, or pinguecula of the right eye, 
such an opinion is unnecessary.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 
















	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right eye pterygium and pinguecula is 
denied.

Service connection for left eye pterygium disorder is denied.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

